 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6                         EASTERN DISTRICT OF WASHINGTON
 7   RADISSON HOTELS
 8   INTERNATIONAL, INC., a Delaware
     corporation,
 9
                                       Plaintiff,   No. 2:18-CV-0303-TOR
10
           vs.                                      STIPULATED PROTECTIVE ORDER
11
     RED LION HOTELS CORPORATION
12
     D/B/A/ RLH CORPORATION, a
13   Washington corporation, and RED LION
     HOTELS FRANCHISING, INC., a
14   Washington corporation,
15                                  Defendants.
16         THIS MATTER COMES before the Court upon the parties’ Joint Status
17
     Certificate (ECF Nos. 27, 27-1). WHEREFORE, for good cause shown and with
18
     consent of the parties, the Court hereby enters the following Protective Order to govern
19
20   discovery and the exchange of documents, electronic data, things, information, testimony,
21   and/or other evidence that the parties may consider to be confidential information:
22
                                         DEFINITIONS
23
           For purposes of this Order, the following terms shall have the following meanings:
24



      STIPULATED PROTECTIVE ORDER ~ 1
 1         A.     “Order” means the executed version of this Protective Order (the “Order”)
 2
     executed and entered by the Court in the above-captioned case.
 3
           B.     “Party” or “Parties” means all persons or entities designated in the caption
 4
 5   in 2:18-CV-00303-TOR as it may be amended from time to time.

 6         C.     “Proceeding” means the above-captioned lawsuit filed in the United States
 7
     District Court for the Eastern District of Washington and currently pending before the
 8
     undersigned.
 9
10         D.     “Document(s)” shall be construed in its broadest sense and means

11   information in any form whatsoever, including deposition testimony, all written, printed,
12
     electronically stored, recorded, taped, digitally encoded, graphic, photographic, or other
13
     information and all copies, reproductions, summaries, translations and drafts thereof,
14
15   including all copies bearing notations and marks not found on the original.

16         E.     “Confidential Information” means either Documents or parts of Documents
17
     and the information contained therein that a Party reasonably and in good faith determines
18
     to constitute or concern (1) trade secrets or other confidential research or development, (2)
19
20   commercial and proprietary information such as information related to a Party’s

21   customers, vendors, suppliers, sales, marketing, pricing, debts or revenues, (3) personnel
22
     records, (4) information subject to confidentiality agreements, (5) financial information or
23
     (6) any other confidential or proprietary matter the disclosure of which would
24



       STIPULATED PROTECTIVE ORDER ~ 2
 1   competitively disadvantage the Producing Party (as that term is defined in Paragraph I of
 2
     the Definitions below) or any other Party to these Proceedings, or disclose private
 3
     information relating to Non-Parties (as that term is defined in Paragraph H of the
 4
 5   Definitions below) and that are marked as “CONFIDENTIAL” or “CONFIDENTIAL –

 6   ATTORNEYS’ EYES ONLY” (as those terms are defined herein) through the procedures
 7   established in this Order and includes Confidential Information in its original form, in
 8
     copies, and in any form into which it may be converted or used. Confidential Information
 9
10   may be marked either “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

11   “CONFIDENTIAL.”
12
           F.    “Confidential” means any Document containing Confidential Information.
13
           G.    “Confidential – Attorneys’ Eyes Only” means either Documents or parts of
14
15   Documents and the information contained therein that a Party and a Party’s counsel

16   reasonably, with diligent scrutiny and care, and in good faith determine meets the
17
     definition of “Confidential Information” and the disclosure of which would cause actual
18
     harm or substantial prejudice to the Producing Party (as that term is defined in Paragraph
19
20   I of the Definitions below), any other Party to these Proceedings, or a Non-Party (as that

21   term is defined in Paragraph H of the Definitions below). Documents or parts of documents
22   meeting the foregoing definition of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
23
24



       STIPULATED PROTECTIVE ORDER ~ 3
 1   shall be marked as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” through the
 2
     procedures established in this Order.
 3
           H.     “Non-Party” means a person or entity who is not identified as a Party in the
 4
 5   caption, but who produces Confidential Information to one or more Parties.

 6         I.     “Producing Party” means any Party or Non-Party producing the requested
 7
     information or documents pursuant to a discovery request or subpoena.
 8
           J.     “Receiving Party” means any Party receiving the requested information or
 9
10   documents pursuant to a discovery request or subpoena.
11                                  GENERAL PROVISIONS
12
           1.     This Order applies to all Documents submitted, filed, taken, presented, or
13
     produced by one Party or Non-Party to any other Party in connection with the Proceeding.
14
15         2.     The Parties wish to preserve Confidential Information in Documents and

16   testimony and hereby agree to abide by the provisions of this Order.
17
                    DESIGNATION OF CONFIDENTIAL DOCUMENTS
18
           3.     The Party or Non-Party who wishes to preserve the confidentiality of the
19
     Documents and the information therein must mark the appropriate Documents as
20
21   “CONFIDENTIAL” or “CONFIDENTIAL – ATTRONEYS’ EYES ONLY” at the time
22   the copies are produced subject to the provisions of Paragraph 4.
23
24



       STIPULATED PROTECTIVE ORDER ~ 4
 1         4.    For information that a Producing Party believes should be treated as either
 2
     Confidential or Confidential-Attorneys’ Eyes Only, the Parties agree that they may
 3
     designate Confidential Information through these procedures:
 4
 5         a.    For tangible Documents, by stamping the word(s) “CONFIDENTIAL” or
                 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” on each page for which
 6               they seek confidential treatment in a size, color and location which make the
                 designation readily apparent, and producing the marked Documents to the
 7
                 Party or Parties.
 8
           b.    For intangible or electronic Documents or files, either by including the
 9               word(s) “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
                 ONLY” on each page of the Document or by stamping the case or container
10
                 of the Document with the word “CONFIDENTIAL” or “CONFIDENTIAL –
11               ATTORNEYS’ EYES ONLY” and producing the marked Documents to the
                 Party or Parties.
12
           c.    For any document(s) subsequently marked “CONFIDENTIAL” or
13               “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in accordance with
14               Subparagraph 4(a) by a Party or Non-Party after initial production, the Party
                 or Non-Party shall provide substitute copies to all Parties of all documents
15               subsequently marked “CONFIDENTIAL” or “CONFIDENTIAL –
16               ATTORNEYS’ EYES ONLY” to replace the documents not previously
                 marked. Thereafter, the Parties receiving substitute copies shall either return
17               to the Producing Party or destroy all earlier copies of the document(s) not
                 marked as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’
18               EYES ONLY.”
19
           d.    Inadvertent failure to mark Documents with Confidential Information as
20               “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                 at the time of production shall not waive a Party or Non-Party’s right to
21               designate those Documents as “CONFIDENTIAL” or “CONFIDENTIAL –
22               ATTORNEYS’ EYES ONLY” later. If it is understood by the Party or the
                 person receiving the Documents that confidential treatment was intended, the
23               Documents should be treated as having Confidential Information. When the
24               Documents are thereafter determined to have Confidential Information, the



      STIPULATED PROTECTIVE ORDER ~ 5
 1               Producing Party shall promptly stamp the documents as “CONFIDENTIAL”
                 or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in accordance with
 2
                 Subparagraph 4(a) and provide substitute stamped copies of the documents in
 3               accordance with this Order. The Parties receiving substitute copies shall
                 either return to the Producing Party or destroy all earlier copies of the
 4               document(s) not marked as “CONFIDENTIAL” or “CONFIDENTIAL –
 5               ATTORNEYS’ EYES ONLY.”

 6         e.    During depositions, a Party may state on the record that the testimony of the
                 deponent and any exhibits to his or her testimony are Confidential and by
 7               asking the reporter to stamp those pages and exhibits with the word(s)
 8               “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                 The reporter shall mark the face of the designated transcript or exhibit, or the
 9               designated portion of the transcript or exhibit accordingly. If less than an
                 entire transcript is designated as confidential, those portions and any exhibits
10
                 so designated shall be printed on separate, appropriately marked pages and
11               separately bound. The Party who hires the court reporter shall require the
                 reporter to agree that he or she will take appropriate steps to ensure the
12               confidentiality of the Confidential Information and shall limit access to any
13               Confidential Information by signing a copy of the confidentiality agreement
                 attached hereto as Exhibit A (“Declaration”) pursuant to the instructions
14               contained in Paragraph 12 below. Failure of counsel to designate testimony
                 or exhibits as Confidential Information at the deposition, however, shall not
15               constitute a waiver of the confidentiality of the testimony or exhibits, if the
16               testimony or exhibits are marked as “CONFIDENTIAL” within 30 days after
                 the receipt by counsel for the Party seeking confidential treatment of the
17               transcript of the deposition or exhibits thereto. The parties shall treat all
18               deposition transcripts as “CONFIDENTIAL” until the expiration of this 30-
                 day period to enable the parties to make their confidentiality designations.
19
           f.    Other types of Documents may be designated as Confidential or Confidential
20               – Attorneys’ Eyes Only by a procedure agreed to in writing by the Parties.
21         5.    If a Party marks only portions of any Document as “CONFIDENTIAL” or
22
     “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” then only the Confidential
23
     Information within those portions shall be protected by this Order.
24



       STIPULATED PROTECTIVE ORDER ~ 6
 1         6.     If a Document containing information subject to the Attorney-Client Privilege
 2
     or Work Product Doctrine or any other legal prohibition against disclosure is inadvertently
 3
     disclosed, the inadvertent disclosure shall be handled in accordance with Paragraphs 19-
 4
 5   21 of this Order.

 6                  TREATMENT OF CONFIDENTIAL INFORMATION
 7         7.     Confidential Information may only be used in connection with the Proceeding
 8
     as limited herein, including but not limited to use in any pleading, motion, or deposition
 9
     in the Proceeding, and not for any other purpose. If any such material is filed with the
10
11   Court, or appended to, or disclosed in any court paper, then the Party should follow the

12   requirements in Paragraphs 16-18 of this Order.
13
           8.     Confidential Information may be disclosed to the following persons listed in
14
     Subparagraphs 8(a) through 8(h) below, as reasonably necessary, but only on the terms
15
16   and conditions set forth in Paragraph 9 below:

17         a.     Outside litigation and other retained counsel hired by, and working on these
18                Proceedings on behalf of, any Party to these Proceeding (specifically
                  excluding attorneys who work or have been retained as in-house counsel for
19                the Parties who shall not be entitled to review Confidential Information
                  marked “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” absent written
20
                  agreement between the Parties or court order;
21
           b.     Administrative assistants, paralegals, and clerical personnel employed by said
22                hired counsel;
23         c.     Parties (including directors, members, officers, managers, employees, agents,
                  principals, or partners who are assisting Parties in this Proceeding) to this
24



       STIPULATED PROTECTIVE ORDER ~ 7
 1               action to the extent reasonably necessary to prepare for this action except as
                 to that Confidential Information marked “CONFIDENTIAL –
 2
                 ATTRONEYS’ EYES ONLY,” which Confidential Information shall not be
 3               disclosed or shared with a Receiving Party absent court order or written
                 permission from the Producing Party;
 4
           d.    The Court and those employed by the Court;
 5
 6         e.    Court reporters, mediators, and/or arbitrators engaged in the Proceeding;

 7         f.    Any witness (who shall not be allowed to retain copies of the Documents
                 containing Confidential Information), provided there is a reasonable basis to
 8               believe that the witness will give relevant testimony regarding such material,
                 but only to the extent disclosure is necessary to the prosecution or defense of
 9
                 the Proceeding;
10
           g.    Persons noticed for depositions or designated as trial witnesses, but only to
11               the extent reasonably necessary for Parties’ counsel to adequately prepare
                 such witnesses to testify;
12
13         h.    Consultants and experts retained by any Party to this action for the purpose
                 of assisting in the preparation of this action or testifying at the trial of this
14               action, who are expressly permitted under this order to review Confidential
                 Information designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
15
16         9.    Disclosure    of   Confidential    Information     and    documents      marked

17   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall be
18   made to the persons listed in Paragraph 8 on the following terms and conditions:
19
           a.    Counsel who receive documents marked “CONFIDENTIAL” or
20               “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or otherwise containing
21               Confidential Information shall be responsible for informing other members
                 of their legal team of their obligations under this Order and for assuring that
22               access to the material is limited in accordance with the terms of this Order;
23         b.    Before making disclosure to any such person, counsel of record for the Party
                 making disclosure shall provide each such person with a copy of this Order,
24



      STIPULATED PROTECTIVE ORDER ~ 8
 1                shall advise him or her that he or she is bound by it and the terms therein, and
                  shall obtain a signed copy of the confidentiality agreement attached hereto as
 2
                  Exhibit A (“Declaration”) from each such person;
 3
           c.     Counsel for the Party making disclosure shall be responsible for maintaining
 4                copies of the Declarations signed by all persons to whom that party has made
                  disclosure; and
 5
 6         d.     In the event of any dispute concerning disclosure and for good cause shown,
                  Declarations executed by persons shall be made available for inspection by
 7                other counsel on order of the Court.
 8         10.    Any person who receives Confidential Information must ensure that it
 9
     remains secure and is protected against disclosure to anyone except the persons authorized
10
     under this Order to have access to it.
11
12         11.    This Order does not affect the rights of any Party or Non-Party to use its own

13   Confidential Information as it deems appropriate.
14
           12.    The production of Documents by a Party or Non-Party under this Order shall
15
     not constitute an admission by the Party or Non-Party, nor waive the Party’s or Non-
16
17   Party’s rights, with respect to the propriety of their relevance or their disclosure. Nothing

18   in the Order shall preclude a Party or Non-Party from objecting to any future use of
19
     Documents     or   Information     that   are   designated   as   “CONFIDENTIAL”          or
20
     “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
21
22         13.    Within 60 days after the final determination of the Proceeding, whether by

23   judgment, settlement, or otherwise, and including any appeal from a final judgment, any
24



       STIPULATED PROTECTIVE ORDER ~ 9
 1   person who is in possession of Confidential Information, except that in the custody of the
 2
     Court, shall return it to the Producing Party or destroy it (and certify by affidavit that it has
 3
     been destroyed).
 4
 5         14.       This Order shall survive the final conclusion of the Proceeding and shall

 6   continue in full force and effect. By executing this Order, the Parties, in any action brought
 7
     to enforce the terms of this Order, consent to the jurisdiction of the United States District
 8
     Court for the Eastern District of Washington and waive any defense or opposition to such
 9
10   jurisdiction.

11         15.       All persons bound by this Order are notified that if this Order is violated, the
12
     Party, person, or entity who commits a violation may be subject to any sanctions that a
13
     court, on motion after a hearing, deems just.
14
15         16.       If Confidential Information is disclosed in Documents electronically filed

16   with the Court in the Proceeding, the Party seeking to submit any information identified
17
     as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall file
18
     a motion requesting that the court seal the filing. The motion must include the following:
19
20         a.        A non-confidential description of the material sought to be sealed;

21         b.        The circumstances that warrant sealed filing;

22         c.        The reason(s) why no reasonable alternative to a sealed filing exists;
23         d.        If applicable, a statement that the party is filing the material under seal
                     because the Producing Party has designated the material under the terms of a
24



       STIPULATED PROTECTIVE ORDER ~ 10
 1                protective order in a manner that triggered an obligation to file the material
                  under seal and that the filing party has unsuccessfully sought the consent of
 2
                  the Producing Party to file the materials without being sealed;
 3
           e.     If applicable, a statement that a person designating materials under the terms
 4                of a protective order that is not a party to the action is being served with a
                  copy of the motion for leave;
 5
 6         f.     A statement that specifies whether that party is requesting that the document
                  be accessible only to counsel of record rather than to the parties; and
 7
           g.     A statement that specifies how long the party seeks to have the material
 8                maintained under seal and how the material is to be handled upon unsealing.
 9         Until the Court rules on the sealing motion, any document provisionally filed under
10
     seal may be disclosed only to counsel of record and their staff until otherwise ordered by
11
     the Court or agreed to by the parties. Within five business days of the filing or provisional
12
13   filing of a document under seal, the party that filed the document should file a public
14   redacted version of the document. If an entire document is filed under seal, the party is not
15
     required to re-file a public version of the document.
16
           17.    To the extent the Documents filed under seal shall be filed with the Clerk of
17
18   Court, it shall be filed separately in sealed envelopes bearing the caption of the applicable
19   action, a brief description of the nature of the contents of the sealed envelope, the words
20
     “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” and a statement in
21
     substantially the following form: “THIS ENVELOPE IS SEALED PURSUANT TO
22
23   ORDER OF THE COURT AND CONTAINS CONFIDENTIAL INFORMATION, AND
24



       STIPULATED PROTECTIVE ORDER ~ 11
 1   IS NOT TO BE OPENED OR THE CONTENTS TO BE DISPLAYED OR REVEALED
 2
     BY ANYONE EXCEPT UPON ORDER OF THE COURT.” Alternatively, the party
 3
     filing the Confidential Information shall abide by any other sealing procedure established
 4
 5   by the Court in its local rules.

 6         If any person fails to file Confidential Information under seal, the Producing Party
 7
     may request that the Court place the filing under seal.
 8
           18.    Nothing herein shall be construed to affect in any way the admissibility of
 9
10   any document, testimony, or other evidence at trial. However, in the Pretrial Order, counsel

11   for the Parties shall designate the exhibits they assert contain Confidential Information.
12
     Following the trial of this action, the designating party may file the exhibits which the
13
     designating party contends contain Confidential Information under seal with the Clerk.
14
15                              NON-WAIVER AND CLAWBACK

16         19.    If a Document containing information subject to the Attorney-Client Privilege

17   or Work Product Doctrine or any legal prohibition against disclosure is inadvertently
18
     disclosed, the inadvertent disclosure shall not constitute a waiver by the Producing Party
19
     of the Attorney-Client Privilege or Work Product Doctrine or any legal prohibition against
20
21   disclosure for that document or for the subject matter disclosed.

22         20.    Upon receipt by the Receiving Party of written notification from the
23
     Producing Party of the inadvertent disclosure (“Notice of Recall”),
24



       STIPULATED PROTECTIVE ORDER ~ 12
 1            a.     The Receiving Party shall immediately (and no later than 15 days after receipt
                     of the Notice of Recall or entry of a final order from the Court on the
 2
                     challenge of the claim of privilege or legal prohibition against disclosure,
 3                   whichever is earlier) return, destroy, or sequester1 (in the event that the
                     Receiving Party follows the procedures outlined in Paragraph 21 below) the
 4                   document in their possession, including any copies and summaries, and shall
 5                   destroy or sequester any notes or work product concerning the Document and
                     the protected information therein. Unless and until otherwise ordered by the
 6                   Court, the sequestered documents may only be referenced or used to
                     challenge the Producing Party’s privilege assertion; in no event shall the
 7
                     information contained therein be used for any other purpose, including but
 8                   not limited to advancing the party’s claims on the merits or seeking
                     affirmative relief. Electronic copies of recalled documents shall be removed
 9                   or sequestered (in the event that the Receiving Party follows the procedures
10                   outlined in Paragraph 21 below) from the Receiving Party’s electronic
                     systems or review databases;
11
              b.     The Receiving Party also shall be responsible for immediately (and no later
12                   than 15 days after receipt of the Notice of Recall) taking reasonable steps to
13                   obtain and destroy all copies of recalled documents disseminated to third
                     parties, and certifying in writing to the Producing Party within 15 days that
14                   such reasonable steps to obtain or destroy all copies of recalled documents
                     have been taken; and
15
16
17   1
         For the avoidance of doubt, the parties agree that sequestration is only permissible if the
18
     Receiving Party complies with the requirements of Paragraph 19 below by submitting to
19
     the Producing Party a written notice of the Receiving Party’s receipt of the Notice of
20
21   Recall identifying those Documents with respect to which the Receiving Party challenges

22   the Notice of Recall, engages in a meet and confer with the Producing Party, and files a
23
     motion with the Court under seal pursuant to Fed. R. Civ. P. 26(b)(5)(B).
24



         STIPULATED PROTECTIVE ORDER ~ 13
 1         c.     Except as permitted by Paragraph 20(a), the Receiving Party shall not use, in
                  any capacity or by any means, the Document and the protected information
 2
                  therein once it receives Notice of Recall unless and until it receives
 3                permission to do so through procedures outlined in Paragraph 21 below.
 4         21.    If the Receiving Party disagrees with the claim of privilege or legal
 5
     prohibition against disclosure, the Receiving Party shall have 10 days from the date of
 6
     receipt to submit to the Producing Party a written notice identifying those Documents with
 7
 8   respect to which the Receiving Party challenges the Notice of Recall. The parties shall

 9   meet and confer within 10 days of the Receiving Party’s notice of challenge in an effort to
10
     resolve their disagreement. If the parties cannot resolve their disagreement as to any
11
     challenged Document, the Receiving Party shall, within 10 days of the meet and confer,
12
13   file a motion with the Court under seal pursuant to Fed. R. Civ. P. 26(b)(5)(B) for a

14   determination of the claim. While such dispute is pending under Fed. R. Civ. P.
15
     26(b)(5)(B), the challenged Document, including any copies, summaries, notes, and work
16
     product concerning the Document and the protected information therein, shall remain
17
18   sequestered. Should the Receiving Party fail to file a motion with the pursuant to Fed. R.

19   Civ. P. 26(b)(5)(B) within 10 days of the meet and confer, the Receiving Party shall be
20
     deemed to have waived any objection or challenge to the claim of privilege or legal
21
     prohibition against disclosure and shall return or destroy the Document(s) in their
22
23   possession, including any copies and summaries, and shall destroy any notes or work

24



       STIPULATED PROTECTIVE ORDER ~ 14
 1   product concerning the Document and the protected information therein. In that event,
 2
     electronic copies of the Document(s) shall be removed from the Receiving Party’s
 3
     electronic systems or review databases.
 4
 5     DISCOVERY OF CONFIDENTIAL INFORMATION FROM NON-PARTIES

 6         22.    A Party serving a subpoena on a Non-Party shall transmit (via electronic mail)

 7   to the opposing Party’s counsel a courtesy copy of the subpoena and all attachments thereto
 8
     the same day the subpoena is issued. The Party serving the subpoena on the Non-Party
 9
     shall include with the subpoena a notice to the Non-Party that they are not to produce
10
11   responsive information before ten (10) days after the date of service to allow time for other

12   Parties to the Proceeding to object to the subpoena on the grounds of either (i) privilege
13
     (including but not limited to Attorney-Client Privilege or Work Product Doctrine) and/or
14
     (ii) Confidential Information pursuant to the provisions in Paragraph 21 below.
15
16         23.    If a Party objects to a subpoena to a Non-Party on the grounds that the Non-

17   Party may have documents or other information protected by the Attorney-Client Privilege
18
     or Work Product Doctrine or containing Confidential Information, then the documents
19
     and/or information will be produced to the objecting Party first. The Party claiming the
20
21   protection of the Attorney-Client Privilege or Work Product Doctrine, or claiming

22   Confidential Information, may invoke this provision (i) by serving objections to the
23
     subpoena based on the Attorney-Client Privilege, Work Product Doctrine, and/or
24



       STIPULATED PROTECTIVE ORDER ~ 15
 1   Confidential Information within the time provided in Rule 45 of the Federal Rules of Civil
 2
     Procedure, which shall run from the time the objecting Party was served with the subpoena
 3
     pursuant to Paragraph 22 above, or (ii) by notifying all counsel of record for the Party that
 4
 5   issued the Subpoena, via email, of the request that all documents be produced to the

 6   objecting Party first. Upon receipt of such documents, the objecting Party claiming the
 7
     protection of the Attorney-Client Privilege, Work Product Doctrine, or Confidential
 8
     Information shall notify the Party that issued the Subpoena in writing that it has received
 9
10   the documents and shall thereafter have thirty (30) days to designate the documents or

11   information, if any, containing Attorney-Client Privilege, Work Product Doctrine, and/or
12
     Confidential Information and produce the documents, except those to which Attorney-
13
     Client Privilege or Work Product Doctrine are claimed, to the other Party that issued the
14
15   subpoena. The Party claiming the Attorney-Client Privilege or Work Product Doctrine

16   shall provide a privilege log of the documents it is withholding on those grounds. The Party
17
     may also designate within thirty (30) days, in accordance with this Order, all documents
18
     containing Confidential Information.
19
20         24.    If a Non-Party wishes to produce Documents under the protections set forth

21   in this Order, the Non-Party may evidence that desire by completing the Declaration
22
     attached hereto as Exhibit A, after which time the Non-Party shall have the same rights
23
     and duties under this Order as any Party.
24



       STIPULATED PROTECTIVE ORDER ~ 16
 1         25.    Any Party receiving documents produced by a Non-Party pursuant to a
 2
     subpoena will promptly produce copies of the produced documents to all other Parties.
 3
          DISCOVERY OF CONFIDENTIAL INFORMATION BY NON-PARTIES
 4
           26.    If a Receiving Party or other person in possession of Confidential Information
 5
 6   obtained from a Producing Party receives a subpoena or other request for production from

 7   a Non-Party to this action seeking production or other disclosure of such information
 8
     (“Subpoenaed Party”), the Subpoenaed Party shall provide the Producing Party or any
 9
     other Party that designated the material with prompt, timely, and reasonable notice such
10
11   that the Producing Party, or any other Party that designated the material, will have

12   sufficient time and opportunity to object to and/or move to quash the subpoena as provided
13
     by Rule 45 of the Federal Rules of Civil Procedure, specifying the information sought and
14
     enclosing a copy of the subpoena or other form of compulsory process, and shall
15
16   immediately notify the person or entity serving the request that such materials are covered

17   by this Order. The Subpoenaed Party shall not produce documents or information in
18
     response to the subpoena unless or until it has satisfied the conditions set forth herein and
19
     in no event before communicating with the Producing Party or the Party that designated
20
21   the material. If any dispute arises as to the sufficiency of a Subpoenaed Party’s notice to

22   the Producing Party or other Party that designated the Documents or other material, notice
23
     shall be deemed sufficient for purposes of this Order if the Subpoenaed Party sends an
24



       STIPULATED PROTECTIVE ORDER ~ 17
 1   email to the Producing Party or other Party that designated the material, copying said
 2
     Party’s counsel, within twenty-four (24) hours after service of the Subpoena on the
 3
     Subpoenaed Party.
 4
 5               DISPUTES REGARDING CONFIDENTIAL INFORMATION

 6         27.    Any Party shall have the right to challenge any designation of

 7   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” A Party
 8
     shall not be obligated to challenge the propriety of a designation under this Order at the
 9
     time made, and the failure to do so shall not preclude a subsequent challenge thereto. Any
10
11   Party may challenge any designation of confidentiality by written notice to the designating

12   Party’s counsel that specifically identifies the Confidential Information and/or documents
13
     challenged. Categorical challenges are not permitted. Before seeking any ruling from the
14
     Court under this paragraph, the Parties will make a good faith effort to resolve any disputes
15
16   concerning the confidential treatment of any information. If the Parties cannot resolve the

17   dispute regarding the designation of “CONFIDENTIAL” or “CONFIDENTIAL –
18
     ATTORNEYS’ EYES ONLY” Documents or information, the objecting Party shall,
19
     within 30 days of the good faith effort to resolve the dispute, apply for a ruling from the
20
21   Court on the continued status of the information. The burden of showing the propriety of

22   the designation shall be on the Producing Party. The status of the information shall be
23
     maintained as originally designated until the Court makes a final ruling on the application.
24



       STIPULATED PROTECTIVE ORDER ~ 18
 1   Nothing prohibits the Producing Party from moving for a Protective Order to maintain the
 2
     designation.
 3
           28.      This Order is without prejudice to the right of any Party to move the Court,
 4
 5   upon good cause shown, for greater protection or relief from this Order with respect to

 6   particular documents and the information therein.
 7
           IT IS SO ORDERED.
 8
 9         DATED March 26, 2019.

10
11
12                                       THOMAS O. RICE
                                  Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24



      STIPULATED PROTECTIVE ORDER ~ 19
 1                                           EXHIBIT A
 2
                                          DECLARATION
 3
     I hereby state that I have read the foregoing Stipulated Protective Order and I agree to be
 4   bound by its terms.
 5
      I understand that the contents of the Confidential Information, and any notes or other
 6   memoranda or any other forms of information that copy or disclose Confidential
     Information, shall not be disclosed to anyone other than in accordance with that Order and
 7
     shall be used only for the purposes permitted by that Order.
 8
     I agree to be subject to the jurisdiction of the United States District Court for the Eastern
 9   District of Washington for purposes of enforcement of the terms of this declaration and the
10   Order.

11   Dated:_______________________                 Signature: _________________________
12
13                                                 Printed Name: _____________________
14
15                                                  Address: _________________________

16
                                                              _________________________
17
18                                                 Telephone: ________________________
19
20
21
22
23
24



       STIPULATED PROTECTIVE ORDER ~ 20
